Citation Nr: 0102759	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  98-13 813	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


FINDING OF FACT

Following an award of past-due benefits, the Regional Office 
(RO) referred this case to the Board of Veterans' Appeals 
(Board) for a decision on whether the attorney was eligible 
under 38 U.S.C.A. § 5904(d) for the payment of a fee from 
past-due benefits.  




CONCLUSION OF LAW

The Board has no original jurisdiction to adjudicate the 
issue of eligibility or entitlement to attorney fees under 
direct payment contingency-fee agreements.  See 38 U.S.C.A. 
§§ 5904(d), 7104(a) (West 1991 & Supp. 2000); Scates v. 
Gober, 14 Vet. App. 62 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from September 1970 to June 
1972.

This case is before the Board following the issuance of a 
June 1998 rating decision which granted entitlement to 
service connection for osteoarthritis of the left ankle, 
evaluated as 10 percent disabling, effective from November 
28, 1989, and for osteoarthritis of the right ankle, 
evaluated as 10 percent disabling, effective from November 
28, 1989.  This award resulted in the payment of past-due 
benefits to the veteran.  

The veteran is represented by K. S., ("the attorney").  In 
a contingency fee agreement signed by the veteran in August 
1993, the veteran retained the representational services of 
the attorney.  The veteran agreed to a contingent legal fee 
of 20 percent of past-due benefits awarded, to be paid by the 
Department of Veterans Affairs (VA) directly to the attorney 
from any past-due benefits awarded on the basis of the 
veteran's claims.  A review of the August 1998 RO award 
letter to the veteran reflects that 20 percent of the past-
due benefits payable to the veteran were withheld pursuant to 
the fee agreement.  

In Scates v. Gober, 14 Vet. App. 62 (2000), the United States 
Court of Appeals for Veterans Claims (the Court) held that:

	all issues involving entitlement or eligibility for 
attorney
	fees under direct-payment contingency-fee agreements, as
	contrasted with the issues of reasonableness and 
	excessiveness, must first be addressed by the RO in 
	accordance with the normal adjudication procedures and
	cannot be the subject of sua sponte or other original 
(on
	motion) [Board of Veterans' Appeals] review.  Slip op. 
at 4.

Consequently, the Court vacated the Board decision concerning 
the attorney's eligibility for payment of attorney fees 
withheld by the Secretary from past-due benefits for want of 
original jurisdiction to decide eligibility for direct 
payment of a withheld contingency fee under 38 U.S.C.A. 
§ 5904(d), and remanded the matter to the Board with 
directions to dismiss the matter of direct-payment fee 
eligibility as referred to the Board by the RO.  

In a January 1999 decision, the Board denied eligibility for 
the payment of attorney fees from past-due benefits.  The 
attorney appealed that decision to the Court, and in an 
October 2000 decision, the Court vacated the January 1999 
Board decision and remanded the matter to the Board with 
directions to dismiss the matter of direct-payment fee 
eligibility as referred to the Board by the RO.  

Consequently, under Scates, the Board must dismiss the matter 
of direct-payment fee eligibility as referred to the Board by 
the RO for want of original jurisdiction to decide 
eligibility for direct payment of a withheld contingency fee 
under 
38 U.S.C.A. § 5904(d).



ORDER

The matter before the Board is dismissed.  



		
	John E. Ormond, Jr.
Veterans Law Judge,
Board of Veterans' Appeals


 



